Murdock, /., dissenting: If a corporation reduces its capital stock by one-half, there is a complete cancellation or redemption of one-half of its stock, regardless of whether one-half of the stock certificates are canceled or whether the par value of each certificate is cut in two. The statute defines amounts distributed in partial liquidation as a distribution “in complete cancellation or redemption of a part of its stock.” Speaking of stock in a broader sense than mere certificates, there would be the same cancellation in each case. The word “stock,” as used in the statute, does not mean stock certificates, but even if it did, the stock certificates are completely canceled in part, that is, to the extent of one-half, where the par value is reduced 50 percent. Therefore, I dissent from the holding in this case that a reduction in par value, accompanied by a distribution, can not be a partial liquidation.